 

oOo Oo NI DH OH FF W NY

NO NO HO NH NY KN NV NY NO &§& FF KF FF | PF RP PE eS
oD NK MA BW NY |& CO OO OAT HD nA Bh WO NY FY &

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 1 of 19

 

 

The Honorable Theresa L. Fricke

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, CASENO, (W400 ~ SOX
Plaintiff, COMPLAINT for VIOLATION
v. 18 U.S.C. § 2252(a)(4)(B), (b)(2)
BRANDON CULP,
Defendant.

 

 

BEFORE the Honorable Theresa L. Fricke, United States Magistrate Judge, U.S.
Courthouse, Tacoma, Washington.

The undersigned complainant being duly sworn states:

COUNT ONE
(Possession of Child Pornography)

Beginning on or about April 10, 2019, and continuing until no later than July 18,
2019, at Tacoma, within the Western District of Washington, and elsewhere, the
defendant, BRANDON CULP, did knowingly possess matter that contained visual
depictions whose production involved the use of minors engaging in sexually explicit
conduct and depicts such conduct, which has been mailed and shipped and transported in
and affecting interstate and foreign commerce by any means, including by computer, and

which has been produced using materials that had been mailed and shipped and

COMPLAINT / CULP — 1 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

Oo oOo NI KH vA HP W NY

NO NO NH NH NY KN NY NY NO KH FH YF BF FP FSF PS Pe
oD KN nh BR WO NY KH CO OHO DHA BD nA fH WW NY KF O&O

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 2 of 19

transported in and affecting interstate and foreign commerce by any means, including by
computer, and the depictions of child pornography involved include images of
prepubescent minors.

All in violation of Title 18, United State Code, Section 2252(a)(4)(B), (b)(2).

This complaint is based on the following information.

I, Nicole E. Faivre, being first duly sworn on oath, depose and say:

INTRODUCTION

1. I am an investigative or law enforcement officer of the United States within
the meaning of 18 U.S.C. § 2510(7). I am currently employed as a police detective with
the Tacoma Police Department, currently assigned to the Special Assaults Unit,
investigating Internet Crimes Against Children. I have been a law enforcement officer for
over 15 years. I have investigated and/or participated in investigations involving narcotics
smuggling, human trafficking/smuggling, child pornography, and child exploitation. I
have a Bachelor of Science Degree in Criminal Justice and Criminology from Metro
State University in Denver, Colorado. I completed a 16-week Peace Officer’s Standards
Training Program in Colorado in 2015, as well as the Washington State Post Equivalency
Training program at the Washington State Criminal Justice Training Center in Burien,
Washington. I am currently assigned as a Task Force Officer with the Federal Bureau of
Investigation’s South Sound Child Exploitation Task Force, where my duties include
child exploitation and child pornography investigations. I have participated in more than
thirty child exploitation or child pornography investigations, and have worked
extensively with other investigators on both the state and federal level involved in these
types of investigations.

2. As further detailed below and based on my investigation and the
investigation of other law enforcement officers, I believe that there is probable cause to
conclude that BRANDON CULP has committed the offense charged in Count One of this
complaint—possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).

COMPLAINT / CULP -2 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

oOo mon KD vA Ph WD YN

oO NO NY N NY WN NY NN NN YH KR BSB KF FF KK PE
on DK MN BR WH NYO KF OO DAN DA FB WW NY YF ©

 

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 3 of 19

3, The facts in this complaint are based on my own personal knowledge;
knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement officers; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events
and circumstances described here; and information I gained through training and
experience.

4, Because I offer this complaint for the limited purpose of establishing
probable cause, I list only those facts that I believe are necessary to support such a
finding. I do not purport to list every fact known to me or others as a result of this
investigation.

SUMMARY OF INVESTIGATION

5. On or about July 18, 2019, the Electronic Service Provider (ESP) known as
Snapchat became aware of three images depicting minors engaged in sexually explicit
conduct being shared through the Snapchat Chat Service/IM Client by the Snapchat user
BRANDON CULP (username bculp369). Snapchat made a report to the National Center
for Missing and Exploited Children (NCMEC), which documented the complaint under
CyberTip 52410056. NCMEC forwarded the CyberTip report to the Seattle Police
Department’s Internet Crimes Against Children unit for further investigation.

6. Additional information that Snapchat provided to NCMEC for the Snapchat
user included:

e IP address of 2601:603:1¢80:15ce:bced:e184:2122:5629 captured on April
10, 2019, at 00:52:35 UTC (Coordinated Universal Time);

e Mobile number of (253) 330-6850;

e Email address of ownedu333@gmail.com; and

e Date of birth of January 25, 1984.

7. Snapchat did not make clear whether the IP address captured and reported

in the CyberTip on April 10, 2019, was the actual date and time that the images were

COMPLAINT / CULP —3 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

 

oon Dn nA FF WH NHN =

N NO NO NH HN ND HY NY NO KK KF KK & KR PF KF PP ES
on ON MN BP WO DY K& CO OO HH HD HH FP WO NY KF &

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 4 of 19

uploaded, or if it occurred on July 18, 2019, the date Snapchat made the CyberTip report
to NCMEC. Law enforcement contacted Snapchat’s Law Enforcement Support team by
email for clarification on the dates and times. (See paragraph 16 below for Snapchat’s
response.)

8. On or about August 23, 2019, I was assigned CyberTip 52410056 for
further investigative follow-up; the matter was documented under Tacoma Police Case
Number 1923901290. I opened and reviewed the CyberTip and viewed the three images
that were attached to it. Below are descriptions of the images.

MDS File aa1222073e3ee8db5ce786a32422571c:

This image depicts a white girl with dark hair who is lying on her stomach on a
bed with a dark blue or black colored comforter. The child is wearing a white headband
to hold her hair back. She is completely naked.

The child is looking over her right shoulder and smiling. The smile reveals a
combination of both adult and baby teeth. The child has her hips raised up and her legs
are spread wide so that her rectum and vaginal area are visible in the photograph.

Based upon the child’s overall size, lack of hip development, absence of breast
development, and appearance of baby teeth, I estimate her age to be between 5 and 9
years old.

MDS File d1f923b490d1438edfbd9202116ae506:

This image depicts a white girl with dark hair who is lying between the legs of an
adult man. The girl appears to be the same girl from the first image described above. I am
unable to tell if the child is completely naked, but she appears not to be wearing a shirt.
She is holding the man’s erect penis in her right hand and licking it as she looks directly
at the camera.

The only parts of the man visible in the image are his penis and his legs, which
show a fair amount of hair. Based on what is visible of the child in the photograph, I

estimate her age to be between 5 and 9 years old.

COMPLAINT / CULP — 4 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

oo mH IN DBD WH BP WD NY

NO NO NH NH NN NY NY N NO KY KF KF | FF FP SF ES KK
oOo yD NDA nA B&B WO NY K& CO OHO FAHD A FSP WO NY KF CO

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 5 of 19

MDS File 8799bf7111¢c7915793b568b760a45f4:

This image depicts a white girl with dark hair. She is lying on her stomach on
stuffed animals. The child’s head is resting on top of a large brown teddy bear, and the
child’s head is turned to the right, exposing the right side of her face. This appears to be
the same girl from the two previously described images.

The child is completely naked, and she has her hands resting on either side of her
buttocks, slightly pulling them apart to reveal her rectum and vaginal areas, which appear
to be covered in ejaculate.

Based upon the child’s overall size, lack of hip development, and the absence of
any body hair, I estimate her age to be between 5-9 years old.

9, After viewing the image associated with the CyberTip, I used the publicly
available website MaxMind (maxmind.com) to verify the suspect IP address provided by
Snapchat. Through this process, I determined that the service provider was Comcast, with
coordinates that geolocated to Tacoma, Washington.

10. I then used a law enforcement database to perform a records search on
BRANDON CULP, with a date of birth of January 25, 1984, as provided by Snapchat in
the CyberTip. I found a current sex-offender registration for CULP that listed him as a
level-one registered sex offender, stemming from a 2014 conviction in Snohomish
County for attempted solicitation of a minor to engage in sexual conduct.!

11. The address provided on CULP’s sex-offender registration was 3735 '4
Fawcett Avenue in Tacoma, with a phone number of (253) 274-0209. I asked Detective
Christie Yglesias (the Sex Offender Verification Detective in my office) to confirm that

CULP was still currently active on the registry. Detective Yglesias confirmed this and

 

! CULP, a former Navy sailor, was convicted in a general court-martial after an investigation by the U.S.
Naval Criminal Investigative Service and the FBI. CULP pleaded guilty to violating Uniform Code of
Military Justice Article 134 for attempting to solicit a minor to engage in a commercial sex act as
prohibited by 18 U.S.C. §§ 1591 and 1594, and to violating Article 92 for wrongfully using government
property for unauthorized purposes. He was sentenced in 2014 to 12 years’ confinement, although he did
not serve that full sentence. As a result of the conviction, CULP was also dishonorably discharged from

the Navy and required to register as a sex offender.
COMPLAINT / CULP —5 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

o Oo nN DH nA BP WY NY

NO NY WH NH NY NY NY NV NO  §— KF FS SF PF ES PE SE
oD DN ON BR WH NY KH CO OO ONAN KD nA FP WY NY - ©

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 6 of 19

advised me that CULP was due for address verification in February 2020. All registered
sex offenders in the city of Tacoma are required to have their address verified by law
enforcement. The frequency of verification checks depends on the level assigned to the
sex offender. As CULP was a level-one registered sex offender, he was required to
undergo annual address verification.

12. _ Lused the publicly available website ZetX (zetx.com) to look up the phone
number provided by Snapchat. I discovered it was a Sprint Mobile number registered to
Q Link Wireless.

13. On December 20, 2019, I applied for and obtained a search warrant from
Pierce County Superior Court Judge Elizabeth Martin for subscriber records and account
content for the reported Snapchat account for Snapchat user bculp369; basic subscriber
information for the associated Google email of ownedu333@gmail.com; and subscriber
records for the Comcast IP 2601:603:1c80:15ce:bced:e184:2122:5629 on April 10, 2019,
at 00:52:35 UTC and on July 18, 2019, at 14:43:29 UTC. All search warrants were
submitted electronically.

14. Three days later, on December 23, 2019, Comcast responded that the
subscriber for the above-listed IP address on July 18, 2019, at 14:43:29 UTC was
BRANDON CULDP, with a service address listed as 3735% Fawcett Avenue in Tacoma
and a phone number of (253) 625-8060. The start of Comcast service was listed as March
5, 2019. Comcast was unable to provide me with subscriber information for the above
listed IP address for the date of April 10, 2019, at 00:52:35 UTC as it was outside of their
data-retention period. But Comcast did provide me with a billing statement for the service
dates of April 5 to May 4, 2019, for the address of 3735% Fawcett Avenue. In the
itemized billing receipt for those dates, CULP was billed for internet services, including
internet equipment rental.

15. On December 24, 2019, I received a response from Snapchat. The response
included an Excel Spreadsheet labeled “subscriber.” There was no information contained
within the report other than the account had been disabled on July 18, 2019. I reached out

COMPLAINT / CULP —6 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

Oo ON HKD nA FP W NY

NY NO NH HD NY NV NY YN HN |= §- FF FF HE KF FE KE
ot HN NW Fh WD NY KH CO HO DANI KD nA BW NY —§ SC

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 7 of 19

once again to Snapchat to ask why they did not have any account information archived

for the individual whom they had reported to NCMEC. Snapchat responded:

16.

Hello,

Thank you for reaching out to us. Please note that we have
provided all available data within our systems for the Snapchat
user(s) bculp369, as listed in your legal process.

Please review the below retention information for guidance as
to why information may be unavailable on our systems:

Regarding Snapchat content availability in general, as outlined
in our Guide, typically once a Snap has been opened by all
recipients, the content is permanently deleted and unavailable.
If a Snap is unopened by one or more recipients, it may remain
on our servers for up to 30 days. A Snap that has been posted
to a user’s Story can be viewed for up to 24 hours. Typically,
the posted Snap is permanently deleted and unavailable 24
hours after being posted to the Story. Chat content will
typically only be available if the sender or recipient has chosen
to save the Chat. Memories content may be available until
deleted by a user.

In response to my inquiry regarding the reported IP address (see paragraph

7 above), Snapchat provided the following explanation:

Hello,

Thank you for your email. Please note the Incident Date/Time
is when Snap made the report to NCMEC.

Additionally, the IP address information is the most recent
login information. We capture the login/logout IP address, we
do not capture the IP address when the content was sent.
Please let us know if you have any additional questions.

Regards,

Snap Inc. Law Enforcement Operations

COMPLAINT / CULP —7 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

Oo Oo NN WA FB WH N

NO Nw NY NY NY NH NY NV NO & KR KF HF S| FEF RF KS eS
oD TO NN BRB WY NYO S&B OO ONAN HD NH FP W NY KY OS

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 8 of 19

17. From this explanation, I believe that all Snapchat can confirm about its
CyberTip to NCMEC is the user who was reportedly sending the contraband—not the
specific date or time that the alleged offense occurred.

18. | Google responded to my request on December 24, 2019. Google confirmed
that the name on the account was BRANDON CULP; that the account creation date was
December 10, 2011; and that the affiliated SMS number was (253) 625-8060, which was
also the phone number listed on CULP’s Comcast account. Using the publicly available
website ZetX, I looked up the mobile number (253) 625-8060 and saw that it was a T-
Mobile wireless number registered to BRANDON CULP.

19. On January 21, 2020, Detective Yglesias contacted CULP by phone to
advise him that the detective was coming up on his address-verification check. I had
asked Detective Yglesias to confirm with CULP how long he had been living at the
37354 Fawcett Avenue address, in an effort to obtain further confirmation that he had
lived there on April 10, 2019.

20. Detective Yglesias reported back to me that she was reached CULP by
phone on the (253) 625-8060 mobile number and advised CULP that he was getting close
to his verification check. CULP told Detective Yglesias that he knew his time was
coming up, and he said he was worried that he had missed detectives who were there to
talk to him. CULP explained that he is a “gamer” and that he wears headphones; he
worried that he would not hear detectives knocking at the door. He asked Detective
Yglesias to call him on his phone so that he could come to the door. Detective Yglesias
asked CULP how long he had been living in the residence, and he said has been there for
the last couple of years. He described the residence as a duplex-style unit, where he lives
with a roommate. CULP said that he was not sure who lived in the duplex’s other half.

21. On January 30, 2020, around 3:30 p.m., I accompanied detectives from the
Tacoma Police Department’s Special Assaults Unit to 37352 Fawcett Avenue in
Tacoma, where we executed a residential search warrant issued by Pierce County
Superior Court Judge James R. Orlando.

COMPLAINT / CULP — 8 UNITED STATES ATTORNEY
120] PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

Oo oO nN DBD vA F&F W NH

NO NO NY NY NY NY NN NV NN KF KR KF Fe FF SY FF RS
oD KN NH BR WD NY K& CO OO HFeNAN BD nH FP W NY | O&O

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 9 of 19

22. Detective Yglesias called CULP on his phone. CULP stepped out of the
residence, came downstairs, and met Detective Welsh in the yard. Detective Welsh
explained to CULP that in addition to his address verification, we also had a warrant to
search his residence. Detective Welsh asked CULP if he had a cell phone, and CULP said
it was upstairs in his room.

23. At this point, I introduced myself and told CULP that I would explain
everything to him and answer all of his questions. I asked CULP if he would be willing to
talk to Detective Welsh and me. I advised him that he was not obligated to talk to me and
that he was not under arrest, but that he was being detained during the execution of the
warrant. CULP said he would be willing to talk to us. I asked him if he would like to do it
in my unmarked police vehicle or if he preferred to go back to the police station and be
interviewed in a room. CULP said that he was fine talking in my unmarked police car.

24. CULP got into the back of my car, which has no cage. I sat in the front
driver’s seat of the car, and Detective Walsh sat in the rear passenger seat behind me,
next to CULP. At no time during the interview was CULP handcuffed or locked in my
car. Detective Welsh asked CULP if he would provide him with the passcode for his cell
phone, again advising that he did not have to do so. CULP agreed to provide the passcode
and told it to us. Detective Welsh gave the passcode to Sergeant Jason Greer of the
Washington State Patrol so that he could do an on-scene forensic search of the device. I
again told CULP that he was not obligated to talk to me, and asked him if he would be
OK with my using an audio recorder to record the interview. CULP agreed.

25. I began the recording and announced all persons present. I told CULP that I
was going to advise him of his rights, which he said he understood. I read CULP his
rights from a prepared Tacoma Police Advisement of Rights form. I asked CULP if he
understood, and he said “yes.” I asked him if he wished to voluntarily answer questions,
and he stated that he would, until the point that he felt that he needed a lawyer. I again
reiterated to CULP that he was free to end our conversation and ask for an attorney at any
time. CULP signed the rights form at 3:53 p.m.

COMPLAINT / CULP —9 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

oo moan KH vA BW NY &

NO NO BH KH. WN KN NY NY NN KF KR HF KF | PF KF PF Fe
Oo yD NHN A FB WO NY —§ CO OO Fn DH BP WO YN KF OC

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 10 of 19

26. Lasked CULP if he had any idea why we were at his residence with a
search warrant. He said he did not. I told him that he had been reported to authorities
when his account bculp369 was captured uploading illegal files. CULP said that he had
had a Snapchat account in the past, but that he couldn’t remember the screen name for it.
CULP said that he had not used the account for very long, as the app “confused” him, and
that he had used it only for about a year. He said that he used the account for the purposes
of talking to his friends.

27. I brought CULP back to the topic of his Snapchat account and the reason
why he had stopped using it. CULP told me that his account had been deleted. I asked if
CULP deleted the account himself, and he said that he had not. He said that the account
was deleted because “I guess I violated some terms of service or something like that.”
CULP said that Snapchat had notified him that the company deleted his account because
of a violation of Snapchat’s user terms of service.

28. | Lasked CULP what he had done to violate Snapchat’s terms of service. He
said that he believed that his account was deleted because he bought from other Snapchat
users what he referred to as “Snapchat Premium” accounts, which women used to sell
him adult content. CULP said that the owners of such accounts post adult content on their
“Stories,” and that Snapchat deletes such accounts because of their content.

29. CULP said that he would pay these women for what he called “personal
porn,” but that they were all women over age 18. I asked CULP if any of the photographs
were of girls under the age of 18, and he said that he didn’t think so, although “some
were in school girl uniforms.” CULP said he is into role play and pictures of adult
women who dress to look young. CULP said that a year ago when he had the Snapchat
account, he paid for “a lot” of the premium profiles, but not so much now, because he is
really into his gaming.

30. Itold CULP that Snapchat had deleted his account because images that he
had uploaded to the instant-messaging platform were deemed by the administrator to be
depictions of minors engaged in sexually explicit conduct. I told CULP that in addition to

COMPLAINT / CULP — 10 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

Co ON Nn A BP W NY

NO NO NV WH HN WH NY WKN NO KH HK HF FR BP FP ES eS
Oo SN NWN OH BR WO NY KH CO OO Pn HD A HP WOW NY KF OO

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 11 of 19

the account information and the images, Snapchat had also preserved the IP address
associated with the offense, which came back to CULP and to his home address. CULP
replied: “Okay.”

31. CULP said that he could not think of the specific images that he had sent
that had been flagged by the administrator. I told CULP that while we were sitting in the
vehicle talking, other detectives were currently searching his residence for electronic
devices, and that any devices the detectives found would be searched for depictions of
minors engaged in sexually explicit conduct. I asked CULP if he understood what I was
saying, and he nodded. I then asked him if he was concerned with what investigators
would find on his electronic devices. CULP replied: “Is there any concern? You guys are
already looking through my stuff anyway.” I asked CULP directly if detectives were
going to find child pornography on his phone or computers. CULP replied: “I feel like
this the point where I should have a lawyer.”

32. I stopped, asked CULP if he was asking for a lawyer, and told him that if he
wanted to terminate the conversation until he was able to talk to an attorney, we would do
so. CULP asked: “If I do request a lawyer, then what happens?” I told CULP that we
would be done with the conversation and that no more questions would be asked. I again
asked CULP directly if he was requesting an attorney and if he no longer wished to speak
to us. Although given the opportunity to terminate the interview by stating that he wanted
an attorney, CULP did not ask to end the conversation or to have an attorney present. I
told CULP that we would wait until detectives were done executing the search warrant to
see if they found any images consistent with child pornography, and then we would go
forward from there. I told CULP that if we needed to bring back his devices for a more
thorough forensic examination at a different location, we would take the devices until the
exam was completed, but return them to him if they did not have anything illegal on
them.

33. | CULP asked me if he was going to end up going to jail today. I told him
that it depended on whether or not we found illegal material on his devices. CULP asked

COMPLAINT / CULP — 11 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

oOo Oo HN Dn OH PW NY

NY NYO HD NH HY HD ND NY NO HK KF RR KY RF PS PF ES
Oo ~T HD nm FF WO NY K§ CO UO FTN HD HA HP WO NY KY SC

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 12 of 19

me whether he would go to jail if officers did find such material, and I told him that yes,
he would be booked.

34. Tagain reminded CULP that he was currently not under arrest, and that he
had the right to terminate our conversation and not answer any more questions. CULP
said that he understood that we were at his residence because of images that he had been
reported for uploading, and he said that he would “sound like a complete retard if I said
someone broke into my house.” Detective Welsh told CULP that the purpose of our
conversation was to give him an opportunity to explain to us how he came to possess
child pornography, and to try to identify others who were sending the images to him. »

35. | Lasked CULP when he had started looking at child pornography online. He
said that he didn’t really know, and that he just kind of got sucked into it when he started
talking to people in online groups, like Kik.? CULP talked about participating in
treatment during his previous incarceration; he said that afterwards, he felt like he had
made improvements and was doing better. But over time, he began to relapse, going back
to the chat rooms and looking at child pornography online.

36. During our conversation, Detective Josh McKenzie advised me that
Sergeant Greer had located images on the Samsung Galaxy S8 cell phone for which
CULP had provided the passcode. I got out of the car and went upstairs to CULP’s
residence to look at those images. Sergeant Greer showed me four images of girls
between ages 9 and 11 who were nude and posed for the camera. Two of these images are
described below.

MD5 File 210F06AECF8A1/BRANDON CULPC19C40249B2E4788C4B:

This image depicts a white girl with long blond hair. She is completely naked and
she is leaning forward towards the camera. Her vagina is fully visible in the photograph,

as is her chest area. She lacks breast development, and her genital area is also

 

? Kik Messenger (kik.com) is an instant-messaging mobile application made by the Canadian company
Kik Interactive.

COMPLAINT / CULP — 12 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

oO man HD vn BR W NY

NO NO NH WH NH ND NHN WN WN k#H KF KF KF KF KF KF OF S|
oOo aN DN Or FP WY NY K§ CO HO FA DBA Bh WW NY KK CO

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 13 of 19

underdeveloped. There is no presence of pubic hair or pubic hair follicles. Based on the
child’s appearance, I estimate her age to be between 9 and 11 years old.

MD5 File 8247DEFBA09564E525EE78EFD38E1 BFE:

This image depicts a white girl with long dark hair who is completely naked. The
child appears to be lying back on a bed, propped up on her arms. She has her legs spread
wide apart so that her vagina and part of her rectum is exposed in the frame.

The child lacks any breast development, and her genital area is underdeveloped.
There is no presence of pubic hair or pubic hair follicles, and her frame is so slight that I
am able to see her rib cage. I estimate the child’s age to be about 8 to 11 years old.

37. | While I was looking at the images from CULP’s Samsung phone, I learned
that detectives had found another cell phone propped up on CULP’s bed, plugged into a
wall charger—a password-protected LG Aristo cell phone.

38. Sergeant Greer was also running an on-scene forensic search of CULP’s
computers using osTriage version 2.5. Sergeant Greer told me that during his cursory
examination for evidence of depictions of minors engaged in sexually explicit conduct,
osTriage hit on 39 keywords search terms including: J] yr, Lyo, 2yo, 4yo, 9yo, 9yr,
Alicia, angel, baby, boi, boy, brother, ch1, chil, child, daughter, family, fkk, klds, kdd,
kdv, kdz, kids, little, Ish, Ism, onion, pdo, pt3, rbv, tara, tori, underage, viki, young, yung,
and zpt. Sergeant Greer noted in his report that while these keywords are not illegal by
themselves, they are often used by individuals who download, upload, and/or view
depictions of minors engaged in sexually explicit conduct. Sergeant Greer advised that he
had not located any illegal images during the examination.

39. I returned to my police car, where CULP remained seated in the backseat
with Detective Welsh. I told CULP that detectives had found images on his cell phone
consistent with child pornography. CULP appeared unsurprised. We continued talking
about his online activity and how he came to possess child-pornography images. CULP
said that he would search for images but mostly received them from other persons whom
he chatted with online. CULP said he had a Kik account but claimed not to remember his

COMPLAINT / CULP — 13 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

oo Onn HD A B&R WO NHN

NO NO NY NO NO NY NO WN NO HK HF KF FY FOS Se |e |
oN NN ON PW NY KH CT OO FHA NHN A HP WY HO | OS

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 14 of 19

username, and claimed he had not been on Kik in a while. CULP said that he would go
into different Kik chat groups and talk to other people, and that they would role-play and
share images.

40. asked CULP if he had ever shared or passed on any images from his
collection to people he chatted with. He said that he did and that “that’s how it works.”
CULP clarified that people would send images to him, and he would in turn send images
to them. CULP stated that he didn’t look for or seek out images of children who were
infant to toddler age, but he would not give an age range for the images he sought out.

41. Detective Welsh asked CULP about the LG phone found on his bed during
the search. CULP said that he did not use that particular phone much and that it might not
be charged. When Detective Welsh asked CULP for the phone’s passcode, CULP said it
was “3399.” I asked CULP if that phone contained additional images of minors engaged
in sexually explicit conduct, and CULP said yes.

42. | When I asked CULP about why he collected images depicting minors either
naked or engaged in sexually explicit conduct, CULP said he did not understand my
question. I asked him specifically if he used the images to sexually gratify himself. CULP
seemed put off by my question, stating that it seemed like more of a question that
someone would ask him in a treatment setting. I told CULP that, in my experience, when
people view these images, they generally do it because they have a sexual attraction to
children, and use the images for sexual arousal and gratification. CULP did not deny that
he found the photos sexually arousing but would not admit to masturbating to them.

43. | CULP stated that he could get aroused without having to see the child-
pornography images, but just by thinking of the fantasy and recalling the images, which
is ultimately what he would do when participating in chat groups. I asked CULP when he
last participated in such a chat group or looked at the child-pornography photos in his
collection. CULP said it had been a couple of months.

44. I got out of the car and contacted Sergeant Greer, who told me that he had
not been able to extract all the data from the second cell phone (the LG), but that on an

COMPLAINT / CULP — 14 UNITED STATES ATTORNEY
: 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

oma aD OH BW NY

NO NO NYO NH ND WH ND YW NN KF HR YF | | KF FEF FEF KS eR
oO nN DN ON BH W NY KK CO OO WAT HD A BP WO NY KK O&O

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 15 of 19

initial manual review, it appeared to contain additional photos and videos consistent with
child pornography. One folder on the phone, labeled “Kik Videos,” contained 175 videos;
in some, according to Sergeant Greer, you could see just on an initial glance that the
videos appeared to depict minors either nude or engaging in sex acts. Investigators
brought the LG phone back to the Tacoma Police Department for a forensic examination
and extraction.

45. Additional items seized from CULP’s residence and transported back to the
Tacoma Police Department included CULP’s computer tower, a laptop computer, a ZTE
cell phone, and the Samsung Galaxy phone that Sergeant Greer had extracted on scene.
Of the evidence, everything except the Samsung phone was secured in the Digital
Forensics Laboratory pending forensic examination and extraction; the Samsung Galaxy
58 was transported back to the Tacoma Police Department and booked into property and
evidence by Detective McKenzie. Copies of the search warrant and return of service were
photographed and left on a table at CULP’s residence.

46. I then told CULP he would be placed under arrest and transported to the
Pierce County Jail on charges of second-degree possession of depictions of minors
engaged in sexually explicit conduct.

47. I gave Detective Reda a copy of the search warrant and the additional
devices (the LG Aristo Cell Phone, Asus Desktop Computer, an ACER Laptop
Computer, a black ZTE cell phone, and a Verizon Samsung flip phone) for off-site
forensic examination and extraction. I received a final report documenting the final
results of the forensic examination and extractions completed on the digital devices
seized from CULP’s residence. In his final report, Detective Reda noted that in the
review of the LG Aristo, he found the device user listed as “JOSH ALLEN,” with an
associated email address of joshallen369369@gmail.com. Detective Reda noted that the

COMPLAINT / CULP — 15 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

o0 men KD An PR W NY —

NM wpo NO NH HO KN bP LH NO HH HK HF Fe Fe =| Se Se Se
oo ST HN OO FF WY NY S& CO OO WAH OH BP WY NY YK CO

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 16 of 19

LG Aristo phone is manufactured in Vietnam, based on the manufacturer’s stamp on the
inside of the phone.?

48. The examination of the LG revealed numerous applications, including Kik
Messenger (discussed above), MEGA (a cloud-storage application), Dropbox, Hangouts,
Google, Facebook, and TextNow. The most commonly used application appeared to be
Kik. A check of the “webhistory” showed limited web history and showed that the most
common websites used on the phone were Dropbox, TextNow, Google, and MEGA.
Detective Reda told me that he thought the limited web history may have resulted from
CULP’s using an incognito-browsing function.

49, _ A further review of the images on the LG phone found over 10,000 files,
mostly pornographic with some duplicates. While some of the material displayed obvious
adults, many of the images were nude depictions of children under 12 years old,
including depictions of toddlers and infants.

50. The video section of the LG’s memory contained over 1,000 files, also with
some duplicates. This section contained videos of adults engaged in sexual activity, but
mostly contained videos of very small children, toddlers, and infants engaged in sexual
activity. While a few of the downloaded filepaths point to MEGA, it appears majority of
these files were downloaded through the Kik application. Detective Reda advised that
further research may be required to determine how these files were downloaded to the LG
phone.

51. Detective Reda managed to convert the image and video files into Griffeye
format so that I could easily load them into the sorting software to identify images and
videos depicting minors engaged in sexually explicit conduct.

52. Griffeye is a technology company that makes forensic software, including

software used to categorize and identify images and video files of children engaged in

 

3 I believe that CULP’s Samsung phone was manufactured in China because I went to the property room

and removed the back of the phone to get the manufacturer’s information.
COMPLAINT / CULP — 16 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

oo Oa DWN nN BP W NO

NNO NO NHN NH NH NH NH NM NO KF KF KF KF KF RS RPO Se
nH TDW nH FF WO NY K§ CO O FN HDB A BP WO NY KS CO

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 17 of 19

sexually explicit conduct.

53. Using this software, I imported 6,395 total media files into the program,
and categorized 871 files as Child Abuse Material; 853 files as being age difficult
(meaning that some of the females presented with more advanced breast and genital
development so that I could not definitively determine they were under age 18) or as
depicting child erotica; and 80 comparison files that show selfies of BRANDON CULP’s
face in the photographs.

54. Of the 871 files depicting minors engaged in sexually explicit activity, I
located several videos depicting infant children being sexually abused. Three of the
videos are described below.

MD5 File 1B9E773863BD334055F68F356620CFF0:

This is a video file that is approximately 28 seconds in length and depicts a white
infant girl and a white adult man. The infant is completely naked and is positioned on her
stomach on a bed. A white metal bed frame can be seen against the wall, and a Cabbage
Patch Doll is leaning against it.

The man is naked. He uses his left hand to simultaneously hold the infant down
while spreading her rectum open. He then begins to insert his penis into the infant’s
rectum using his right hand. As he inserts his penis deeper into the child’s rectum, the.
baby can be heard crying. The video ends.

Based on what is visible of the infant, her small size, and her small vaginal area, I
estimate her age to be between 6 and 9 months.

MD5 File AODAE436E492B10DAE95A A651 E0E2DE56:

This video file depicts a white infant girl being anally penetrated by a white adult
man. The infant is naked except for a red T-shirt with white markings on it.

The video appears to be taken by the man looking down. Throughout the entirety
of the 43-second video, the infant is crying hysterically, in obvious distress. At one point,

the infant gasp between cries as if she is struggling to breathe.

COMPLAINT / CULP — 17 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo wWnn nN On BP WO NY =

NY po DN NH NY NY NY NV NO HF —| | FF HE RE FE RE im
Oo sa NHN OO FB WO NY KH DTD OHO WAN KH HA F&F WH NY —& OS

 

 

Case 3:20-mj-05052-TLF Document1 Filed 03/12/20 Page 18 of 19

The man’s left hand comes into the frame at one point. It looks like he is wearing a
long-sleeved gray shirt and that he has a tattoo on his left hand. He is holding both of the
infant’s legs in his hand to prevent her from kicking. The man is fully inserting his entire
penis into the infant’s rectum with such force that you are able to hear skin to skin
contact. The video then ends.

Based on what is visible of the infant, her small size, and small vaginal area, I
estimate her age to be between 6 and 9 months.

MD5 file 613048407650A 182BE7454D9A4127B10:

This video file depicts a white infant boy who is completely naked and an adult
white man. The video is about 1 minute and 21 seconds long.

The infant rests on a “boppy” style nursing pillow on top of a couch, sucking his
left hand. The man in the video is manually manipulating his penis so that it becomes
erect. He then begins to rub it against the infant’s penis. The man can be heard talking to
the baby, but I am unable to make out what he is saying.

The man then forces his fully erect penis into the infant’s mouth and moves it in
and out. The infant begins to turn red in the face; his arms start to thrash, clearly
indicating that he is not able to breath. The man continues to talk to the baby and move
his penis in and out of the baby’s mouth until the man begins to ejaculate. The man then
removes his penis from the infant’s mouth, and the infant is immediately heard crying.
The video ends as the male ejaculates on the infant’s face.

Based on the infant’s size, I estimate his age to be no more than 3 months old.

COMPLAINT / CULP — 18 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

Oo OY A HW b&w NH

NW NH KH BO BH KO BRD BRD ORD eet
on KN OH BP WY HH KB OO wm YI KD vA BF WwW NY -& SO

 

 

Case 3:20-mj-05052-TLF Document T Filed 03/12/20 Page 19 of 19°

CONCLUSION
Based on the above facts, I believe that there is probable cause to conclude that the
defendant, BRANDON CULP, committed the offenses charged in this complaint.
Pursuant to Federal Rule of Criminal Procedure 4.1, this complaint is presented by

reliable electronic means.

e
- .

NI EE. F , Complainant
Task Force Officer
Federal Bureau of Investigation

The above-named agent provided a swopn statement attesting to the truth of the
contents of the foregoing affidavit on the (Z day of March, 2020. Based on the
complaint and swom affidavit, the Court finds that there is probable cause to believe that

the defendant committed the offenses set forth in the complaint.

DATED this [2 day of March, 2020.
M (UAgl Spice
THERESA L. FRIC

United States Magistrate Judge

COMPLAINT / CULP ~ 19 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
